DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a Non-Final Rejection after the amendment and arguments (hereinafter “the Response”) dated 7/29/2022 and the Request for Continued Examination dated 8/12/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-15, 18, and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11 and 13-18 respectively of U.S. Patent No. 10,488,375. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are anticipated by the corresponding claims in 10,488,375.
Claim(s) 1-14 and 16-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11 13-19 respectively of U.S. Patent No. 9,746,452. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are anticipated by the corresponding claims in 9,746,452.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 10, 11, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMMER et al. (US Pub. 2012/0158321) and SINHA.
Regarding claim 1:  BOMMER teaches: A system comprising: a sensor (240, 230 in FIG. 2) sized to be within a reservoir (holding liquid 112), the sensor configured to obtain a measurement of the liquid that is representative of one or more of a quantity or quality (liquid level taught in para. 7) of the liquid in the reservoir; and a device body (220) operably coupled with the sensor, a processing unit (224, 226), the device body including a transponder (228), the device body configured to wirelessly receive an interrogation signal from a remote reader (160, para. 22, 32) that includes electric energy that energizes the sensor (para. 32) to generate a data signal representative of the measurement of the liquid obtained by the sensor (para. 7), the electric energy of the interrogation signal additionally energizing the transponder to wirelessly communicate the signal to the remote reader (160, para. 32).
BOMMER does not teach that the reservoir is a lubricant container for a machine.
SINHA however does teach measuring lubricant quality and quantity (para. 11) of a machine that has moving parts that are lubricated by the liquid in the reservoir (para. 11).
One skilled in the art at the application was effectively filed would be motivated to use the sensor of BOMMER to measure lubricant level and quality as taught by SINHA so that oil quality and level can be monitored remotely (para. 10 of SINHA) to ensure proper working of the machine.
Regarding claim 2:  BOMMER teaches:  the sensor is configured to obtain the measurement of the liquid responsive to receiving a query from the processing unit requesting the measurement (para. 23), the processing unit configured to communicate the query to the sensor responsive to receiving the interrogation signal (The interrogation signal is the request in para. 32).
Regarding claim 3:  BOMMER teaches:  comprising a power source (para. 32) configured to supply power to the transponder for communicating the data signal (FIG. 3 and para. 41-42 teaches how power gets into the reservoir.).
Regarding claim 4:  BOMMER teaches:  the sensor is configured to be at least partially submerged in the liquid (FIG. 2 shows that the sensor can use floats 230 which are partially submerged in the liquid.).
Regarding claim 5:  BOMMER teaches:  the measurement is at least one of a fluid level (para. 16), a temperature of the liquid or nearby components, a fluid conduction of the liquid, a dielectric constant of the liquid, an impedance of the liquid, or a viscosity of the liquid.
Regarding claim 7:  BOMMER does not specify how the device body is affixed within the tank.  Since there are only two options (the device can be affixed to the wall or the ceiling of the tank) and since BOMMER shows other parts of the device affixed to the wall (FIG. 3), it would be obvious to affix the device body to the wall of the tank as well.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:  BOMMER teaches:  the remote reader comprises at least one of a handheld reader, a fixed reader located along a route, or an on-board reader located on a vehicle (Since the device is on an aircraft as stated in para. 4 the remote reader in para. 22, 32 is an on-board reader.)
Regarding claim 10:  BOMMER teaches a body float (230 in FIG. 2) and a position transducer (240, 246) configured to detect a position of the body float (para. 26).
Regarding claim 11:  BOMMER teaches:  the sensor is configured to communicate data representative of the measurement of the liquid to the processing unit as an analog signal (All sensors begin with an analog signal where they interact with the physical world.), the processing unit including an analog-to-digital converter that converts the analog signal to a digital signal to generate the data signal (This is inherent in the functioning of the processor otherwise it would not be able to process the data.).
Regarding claim 15:  BOMMER discloses:   the device body includes an activator (transmitter 130) coupled to the processing unit (124 126), the activator configured to provide a stimulus (signal 132) that causes a response (reflected signal 142A); and wherein the measurement of the liquid obtained is based on the response (para. 36).
Regarding claim 16:  BOMMER discloses:  A method comprising: receiving a measurement of a liquid (116 in FIG. 2) in a reservoir (110 in FIG. 1)  of a machine having moving parts (aircraft in para. 4), the measurement representative of one or more of a quantity or quality of the liquid in the reservoir and obtained from a sensor disposed within the reservoir (liquid quantity in para. 4); wirelessly receiving an interrogation signal from a remote reader (inductive power and data assembly 160, para. 22, 32); generating, using electric energy of the interrogation signal (“the inductive power and data assembly 160 may be configured to provide power and data signals to the interrogation assembly 120 wirelessly” para. 32), a data signal representative of the measurement of the liquid obtained by the sensor based on a response (“the interrogation assembly 220 may send a RF data signal to a respective inductive power and data assembly, such as the inductive power and data assembly 160 indicating the calculated liquid quantity data” in para. 45); and wirelessly communicating, using the electric energy of the interrogation signal, the data signal to the remote reader via a transponder (antenna 128, para. 22, 32, 45).
Regarding claim 17:  BOMMER teaches:  communicating a query to the sensor to obtain the measurement of the liquid responsive to receiving the interrogation signal (When the interrogation signal from the inductive power and data assembly 160 reaches interrogation assembly 120 through antenna 128 as stated in para. 32 it will then activate the sensor which is the “query”.).
Regarding claim 19:  BOMMER teaches:  the transponder (128) is configured to use electric energy of the interrogation signal to energize the transponder to wirelessly communicate the data signal to the remote reader (para. 32).
Regarding claim 20:  BOMMER teaches:  the device body includes an activator (transmitter 130) coupled to the processing unit (124, 126), the activator configured to provide a stimulus (signal 132) that causes a response (reflected signal 142A); wherein the measurement of the liquid obtained is based on the response (para. 36).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMMER and SINHA in view of DONNER et al. (US Pub. 2002/0105429).
Regarding claim 6:  BOMMER teaches:  the machine is a vehicle (aircraft in para. 47-48)
BOMMER does not specify using the invention on the gear case of a vehicle.
DONNER however does teach that it is known to perform measurements (para. 23) on the gear case (para. 7-10) of a locomotive (para. 7-10).
One skilled in the art at the time the application was effectively filed would be motivated to use the sensor of BOMMER to monitor the level of the oil in a gear box of a locomotive as taught by DONNER so that an operator can be alerted to a condition that would lead to bearing damage in the gear case (para. 10 of DONNER).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMMER and SINHA in view of WOODARD795 (US Pub. 2008/0184795).
Regarding claim 9:  BOMMER does not teach that the sensor comprises a multi-conductor capacitive sensor configured to detect a capacitance of the liquid with the liquid functioning as a dielectric, wherein a level of the liquid affects the capacitance that is detected.
However, WOODARD795 teaches: the sensor comprises a multi-conductor capacitive sensor (FIG. 13 shows an embodiment with several conductors) configured to detect a capacitance of the liquid with the liquid functioning as a dielectric (para. 32, 49), wherein a level of the liquid affects the capacitance that is detected (para. 49).
One skilled in the art at the time the application was effectively filed would be motivated to use the capacitive sensor of WOODARD795 because it does not have the external wiring cited in para. 1 of BOMMER.  Furthermore, the sensor of WOODARD795 can also provide measurement of multiple parameters (abstract of WOODARD795) which can be useful in assessing potential problems with the fluid being measured.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMMER, SINHA, and WOODARD795 in view of HAMPTON (US Pub. 2010/0154534).
Regarding claim 12:  BOMMER does not teach that the sensor is a capacitive sensor configured to be disposed in contact with the liquid to obtain a capacitance measurement of the liquid
WOODARD795 teaches:  the sensor is a capacitive sensor (para. 32) configured to be disposed in contact with the liquid to obtain a capacitance measurement of the liquid (Para. 49 teaches that the sensor can be inside the container and in contact with the fluid.), which one skilled in the art would be motivated to use for the reasons discussed in the rejection of claim 9.
BOMMER does not teach that the system further comprises a temperature sensor operably coupled to the device body and disposed in contact with the liquid to obtain a temperature measurement of the liquid, the device body mounted to a wall of the reservoir and spaced apart from the liquid in the reservoir, the capacitive sensor and the temperature sensor operably coupled to the device body via corresponding wires.
HAMPTON however does teach a temperature sensor (360 in FIG. 13) operably coupled to the device body and disposed in contact with the liquid to obtain a temperature measurement of the liquid (para. 82), the device body mounted to a wall of the reservoir and spaced apart from the liquid in the reservoir, the capacitive sensor and the temperature sensor operably coupled to the device body via corresponding wires (FIG. 13).
One skilled in the art at the time the application was effectively filed would be motivated to use the temperature sensor of HAMPTON on the device of BOMMER as modified by SINHA and WOODARD 795 so that it can be used to calibrate the capacitance sensor (para. 82 of WOODARD795).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMMER and SINHA in view of WOODARD239 (US Pub. 2005/0007239).
Regarding claim 13:  BOMMER does not teach a cable portion extending between the sensor and the device body, the cable portion configured to extend through a port of a wall of the machine, wherein the wall at least partially defines the reservoir, the cable portion extending between a first end outside of the reservoir that is secured to the device body and a second end inside the reservoir that is secured to the sensor, the cable portion housing one or more wires extending between the sensor and the device body to electrically connect the sensor to the device body.
WOODARD239 however does teach a cable portion (173, 175 in FIG. 17) extending between the sensor (170) and the device body (176), the cable portion configured to extend through a port of a wall of the machine (FIG. 17), wherein the wall (174) at least partially defines the reservoir (171), the cable portion extending between a first end outside of the reservoir that is secured to the device body and a second end inside the reservoir that is secured to the sensor (FIG. 17), the cable portion housing one or more wires (para. 155-156) extending between the sensor and the device body to electrically connect the sensor to the device body (para. 155-156).  Para. 180 also teaches that the throat 180 through which the one or more wires are fed defines a fill channel that provides fluid access to the reservoir from outside of the wall (para. 156) thus meeting the limitations of claim 14.
One skilled in the art at the time the application was effectively filed would be motivated to use cable pass through of WOODARD239 to get power into the reservoir because it provides a more efficient energy transfer than that of BOMMER.  Please note that BOMMER teaches in para. 1-2 that such a cable pass-through is known and offers a safer alternative through inductive coupling to prevent against accidental conduction of lightning into the reservoir.  Therefore one skilled in the art would be motivated to use the more efficient power conduction if the fluid being measured were not flammable or if lightning was not a concern.  Such design trade-offs are obvious to the skilled artisan.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be with the capabilities of one skilled in the art.  In the present case the two known elements, the inductive coupling of BOMMER and the cable pass-through taught by WOODARD239 and in the prior art section of BOMMER are both known and both have their advantages and disadvantages as would be obvious to the skilled artisan.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMMER, and SINHA, in view of POTYRAILO et al. (US Pub. 2011/0166812).
Regarding claim 18:  BOMMER teaches:  A system comprising: a sensor (130, 140 in FIG. 1) sized to be within a reservoir (110) of a machine having moving parts (aircraft in para. 4), the sensor configured to obtain a measurement of the liquid that is representative of at least one of a quantity or quality of the liquid in the reservoir (liquid level taught in para. 7); and a device body (120) operably coupled to the sensor, the device body including a processing unit (124, 126) and a transponder (128), the processing unit configured to communicate a query to the sensor requesting the sensor to obtain the measurement of the liquid responsive to receiving an interrogation signal from a remote reader (para. 32), the processing unit further configured to generate a data signal representative of the measurement of the liquid obtained by the sensor (para. 45), the transponder configured to wirelessly communicate the data signal to the remote reader (para. 32, 45).
BOMMER does not teach that the reservoir is a lubricant container for a machine.
SINHA however does teach measuring lubricant quality and quantity (para. 11) of a machine that has moving parts that are lubricated by the liquid in the reservoir (para. 11).
One skilled in the art at the application was effectively filed would be motivated to use the sensor of BOMMER to measure lubricant level and quality as taught by SINHA so that oil quality and level can be monitored remotely (para. 10 of SINHA) to ensure proper working of the machine.
BOMMER does not teach that the remote reader is located outside of the machine.  This is because BOMMER teaches a conductive enclosure holding the fluid which requires special care to transmit signals and power through.
It is however known to transmit signals and power from a remote reader located outside of a container/machine as shown in FIG. 1 of POTYRAILO.  The sensor 102/103 has a wireless connection (para. 23) to measurement device 111.  The sensor may use power from the signal to drive the sensors circuit (para. 28).
One skilled in the art at the time the application was effectively filed would be motivated to locate the remote reader outside of the machine of BOMMER as taught by POTYRAILO if the liquid tank was not conductive because such a fluid environment can be hazardous (para. 23 of POTYRAILO) and the less access needed to inside the liquid tank the better.
Response to Amendment/Argument
The Applicant has argued (page 8-9 of the Response) that BOMMER does not teach an interrogation signal that energizes the processing unit to generate data signals and energizes the transponder to wirelessly communicate the data signal to the remote reader.  This argument has been fully considered and is not persuasive.  The Examiner maintains all of the reasoning in the rejection of claim 1 previously set forth in the Final Rejection dated 5/31/2022 and reiterated above.  The inductive power and data assembly 160 of BOMMER “provide[s] power and data signals to the interrogation assembly” which is the device body 220 (para. 32).  Therefore it is providing power to the device body 220 to function which includes processing (by 224 and 226) and data transmission (by 228).  The Applicant states on page 9 of the Response “However, BOMMER provides no teaching of the antenna 128 receiving a signal from the power and data assembly 160.”  The Examiner respectfully disagrees because para. 32 clearly states “the inductive power and data assembly 160 may be configured to provide power and data signals to the interrogation assembly” which would have to be received by the antenna 228 of the interrogation assembly.  The Applicant continues “nor that the antenna 128 is also energized to communicate a generated data signal of the modules to the power and data assembly 160”.  The Examiner again respectfully disagrees because para. 32 recites “the wireless antenna 128 of the interrogation assembly may be configured to wirelessly communicate with the inductive power and data assembly 160” which would include transmitting the sensor data since that is the purpose of the device.  Please note that para. 32 makes reference to antenna 128 and interrogation assembly 120, but the functioning is the same in FIG. 2.  FIG. 2 is relied upon because it is a float-based sensor which is recited in claim 10 of the present application, whereas in FIG. 1 the transmitter and receiver locate the surface of the fluid without a float.  This is the only difference between the devices in FIGS. 1 and 2 of BOMMER.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856